Citation Nr: 1714745	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  15-33 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for glaucoma with loss of vision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to July 1975.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed glaucoma with loss of vision.  

2.  Glaucoma was diagnosed post-service and was not incurred in or otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for glaucoma are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds an April 2014 VCAA notice letter provided adequate preadjudicatory notice to the Veteran and included information on what the evidence must show to prevail on a claim for service connection.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the record includes service treatment records, VA and private treatment records, and lay evidence.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  

With respect to the third factor above, the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran contends in an August 2015 substantive appeal that no VA examination has been scheduled to determine the degree of his disability.  The Board finds, however, that absent symptoms or complaints in service related to glaucoma and absent competent evidence which suggests a nexus between currently diagnosed glaucoma and service, a remand for a VA examination or opinion is not necessary to address the service connection claim.  As the Board will discuss below, service treatment records do not reflect findings related to glaucoma or an eye disability in service, and there is no indication that currently diagnosed glaucoma is related to service.  Accordingly, the Board finds that a VA examination is not necessary for disposition of the claim.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Glaucoma is not a "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) do not apply in this case.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran has currently diagnosed glaucoma.  Private treatment records dated from 2004 to 2005 identify a diagnosis of bilateral glaucoma.  VA treatment records dated from 2005 to present show continued treatment for glaucoma.  

The Veteran contends in a July 2014 notice of disagreement and August 2015 substantive appeal that he was never offered more than a simple eye examination in service.  The Board notes that this initial eye examination is shown by service treatment records to have been completed at service enlistment.  The Veteran further contends that glaucoma can go undetected, without symptoms, unless you receive an eye examination conducted by an ophthalmologist or other specialist.  He argues, therefore, that he would not have known, nor could the military say that glaucoma did not begin in service when he was not examined by an individual such as an ophthalmologist in service.  He stated that glaucoma was diagnosed purely by accident or incident in July 2004 by his private physician.  

The Board finds that glaucoma was diagnosed post-service and was not incurred in service.  Service treatment records do not identify any findings, treatment, or complaints related to glaucoma or a disability of the eyes in service.  VA general medical examinations completed in January 1976 and February 1978, similarly, do not reflect any findings or complaints related to glaucoma a few years post-service and the eyes were stated to be normal on examination.  The earliest diagnosis of glaucoma shown by the record was in July 2004, decades after the Veteran's separation from service in 1975.  While he argues that perhaps he had glaucoma during service, this is purely speculation on his part.

The evidence of record does not relate currently diagnosed glaucoma to service.  While the Veteran contends that service connection for glaucoma is warranted, he has not identified any treatment, evaluations, or symptoms related to glaucoma in service or shortly after service separation.  The Board finds that the Veteran is not competent to provide an opinion regarding a nexus between diagnosed glaucoma and service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Insomuch as the Veteran contends that symptoms of glaucoma may go undetected for many years, and that glaucoma could have been present in service, VA regulations provide that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In this case, service treatment records do not reflect any complaints or injury to the eye or eyes in service, and while the Veteran has theorized that undetected symptoms of glaucoma could have existed in service, the Board finds that this does not represent competent evidence of a nexus between currently diagnosed glaucoma and service.  Not only are his opinions on this matter purely speculative, but he is not trained in medicine, so his opinions are not competent evidence.  He has not stated that a medical professional has suggested his glaucoma was present, but undetected, during service, nor has he stated a medical professional has related his glaucoma to any disease or injury incurred during service.

The evidence of record does not otherwise tend to relate currently diagnosed glaucoma to service.  For these reasons, service connection for glaucoma is not warranted.  Because the preponderance of the evidence is against the claim for service connection, the claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for glaucoma with loss of vision is denied.  


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


